Order unanimously affirmed, with costs. Memorandum: In affirming Special Term we note, as urged by appellant, that the
*672arbitration provisions of the contract require that notice of the demand for arbitration be made "within a reasonable time after the claim”. However, issues relating to compliance with such time provisions are for the arbitrator to decide under the broad language of the contract which directs arbitration of "all claims, disputes and other matters in question arising out of or relating to the contract” (see Matter of Central School Dist. No. 1 v Double M. Constr. Corp., 41 AD2d 771). (Appeal from order of Onondaga Special Term dismissing petition to stay arbitration.) Present—Marsh, P. J., Cardamone, Mahoney, Del Vecchio and Witmer, JJ.